Order reversed on the law and facts and proceeding dismissed. Memorandum: We do not approve of the acts of appellant in failing either to appear in Children’s Court on May 3, 1956 or notify the court' of his inability to be present. Upon this record, however, the determination may not be sustained. The charges were not precisely presented in the order to show cause. No evidence was offered to sustain the finding insofar as it related to any alleged contempt not committed in the presence of the court. After narrowing the issues upon the hearing and expressly stating that certain alleged acts were in substance withdrawn, the court proceeded to make a finding that these acts constituted contemptuous conduct. All concur. (Appeal from an order of Erie County Children’s Court adjudging Nathan Seeberg guilty of contempt of court by reason of alleged acts and conduct in a paternity proceeding.) Present — Vaughan, J. P., Kimball, Williams, Bastow and Goldman, JJ.